Exhibit 10.2

 

Execution Version

 

EMPLOYMENT AGREEMENT

AMONG

STORE CAPITAL CORPORATION, STORE CAPITAL ADVISORS, LLC AND CHAD A. FREED

This EMPLOYMENT AGREEMENT (the “Agreement”), dated as of August 19, 2019 (the
“Effective Date”), is entered into by and among STORE Capital Corporation, a
Maryland corporation (the “Guarantor”), STORE Capital Advisors, LLC, a Delaware
limited liability company and a wholly owned subsidiary of the Guarantor (the
“Company”), and Chad A. Freed (the “Executive”).

W I T N E S S E T H  :

WHEREAS, the Company desires to secure the services of the Executive in the
position set forth below, and the Executive desires to serve the Company in such
capacity;

WHEREAS, the Guarantor desires to guaranty the obligations of the Company under
this Agreement; and

WHEREAS, the Guarantor, the Company and the Executive desire to enter into this
Agreement to, among other things, set forth the terms of such employment.

NOW, THEREFORE, in consideration of the future performance and responsibilities
of the Executive and the Company and upon the other terms and conditions and
mutual covenants hereinafter provided, the parties hereby agree as follows:

Section 1.  Employment.

(a)       Position.  The Executive shall be employed by the Company during the
Term (defined below) as its Executive Vice President – General Counsel, Chief
Compliance Officer and Corporate Secretary.  The Executive shall report directly
to the Chief Executive Officer or such other executive officer as the Chief
Executive Officer shall determine.

(b)       Duties.  The Executive’s principal employment duties and
responsibilities shall be those duties and responsibilities customary for the
positions of Executive Vice President – General Counsel, Chief Compliance
Officer and Corporate Secretary and such other executive duties and
responsibilities as the Chief Executive Officer (or such other executive officer
as the Chief Executive Officer shall determine) shall from time to time
reasonably assign to the Executive.

(c)       Extent of Services.  Except for illnesses and vacation periods or as
otherwise approved in writing by the Chief Executive Officer, the Executive
shall devote substantially all of the Executive’s business time and attention
and the Executive’s best

 

 








efforts to the performance of the Executive’s duties and responsibilities under
this Agreement.  Notwithstanding the foregoing, the Executive may (i) make any
investment in entities unrelated to the Guarantor, so long as (A) the Executive
is not obligated or required to, and shall not in fact, devote any material
managerial efforts to such investment, and (B) such investment is not in
violation of any other terms of this Agreement, including Section 10 hereof;
(ii) participate in charitable, academic or community activities, and in trade
or professional organizations; or (iii) hold directorships in other businesses
as permitted by the Board of Directors of the Guarantor (the  “Board”) (the
activities in clauses (i) through (iii) above are collectively referred to
herein as the “Excluded Activities”); provided, in each case, that none of the
Excluded Activities, individually or in the aggregate, interfere with the
performance of the Executive’s duties under this Agreement.

Section 2.  Term.

(a)       This Agreement shall become effective on the Effective Date
and,  unless terminated earlier as provided in Section 7, shall continue in full
force and effect thereafter until November 2, 2021 (the “Initial Term”).

(b)       In the event the Company consummates a Change in Control (as defined
below) at any time following November 2, 2019 or during any Renewal Term (as
defined below), then this Agreement will automatically renew for a period of two
(2) years following the date of consummation of such Change in Control (a
“Change in Control Extension Term”).

(c)       Upon the expiration of the Initial Term, any Change in Control
Extension Term, and each Renewal Term, this Agreement will automatically renew
for subsequent one (1) year terms (each a “Renewal Term”) unless either the
Company or the Executive provides not less than one hundred eighty (180) days’
advance written notice to the other that such party does not wish to renew the
Agreement for a subsequent Renewal Term.  In the event such notice of nonrenewal
is given pursuant to this Section  2(c), this Agreement will expire at the end
of the then current term.  The Initial Term, any Change in Control Extension
Term, and each subsequent Renewal Term, taking into account any early
termination of employment pursuant to Section 7, are referred to collectively as
the “Term.”

(d)       For purposes of this Agreement, a “Change in Control” will be deemed
to have occurred if an event set forth in any one of the following paragraphs
shall have occurred:

(i)       any person or entity (other than the Guarantor, any trustee or other
fiduciary holding securities under an employee benefit plan of the Guarantor, or
any company owned, directly or indirectly, by the stockholders of the Guarantor
in substantially the same proportions as their ownership of capital stock of the





2




Guarantor) becomes the Beneficial Owner (as such is defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended), directly or indirectly, of
securities of the Guarantor (not including in the securities beneficially owned
by such person or entity any securities acquired directly from the Guarantor or
any affiliate thereof) representing 50% or more of the combined voting power of
the then outstanding voting securities of the Guarantor;

(ii)       the following individuals cease for any reason to constitute a
majority of the number of directors then serving on the Board: individuals who,
on the date hereof, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including, but not limited to, a consent
solicitation, relating to the election of directors of the Guarantor) whose
appointment or election by the Board or nomination for election by the
Guarantor’s stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended;

(iii)     there is consummated a merger, amalgamation or consolidation of the
Guarantor with any other corporation, other than (A) a merger, amalgamation or
consolidation into an entity, at least fifty percent (50%) of the combined
voting power of the voting securities of which are owned by stockholders of the
Guarantor following the completion of such transaction in substantially the same
proportions as their ownership of the Guarantor immediately prior to such sale,
or (B) a merger, amalgamation or consolidation immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the Board of the entity surviving such merger, amalgamation or
consolidation or, if the Guarantor or the entity surviving such merger is then a
subsidiary, the ultimate parent thereof; or

(iv)      the stockholders of the Guarantor approve a plan of complete
liquidation or dissolution of the Guarantor or there is consummated an agreement
for the sale or disposition by the Guarantor of all or substantially all of the
Company’s assets, other than (A) a sale or disposition by the Guarantor of all
or substantially all of the Guarantor’s assets to an entity, at least fifty
percent (50%) of the combined voting power of the voting securities of which are
owned by stockholders of the Guarantor following the completion of such
transaction in substantially the same proportions as their ownership of the
Guarantor immediately prior to such sale, or (B) a sale or disposition of all or
substantially all of the Guarantor’s assets immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the board of directors of the entity to which such assets are sold
or disposed or, if such entity is a subsidiary, the ultimate parent thereof.





3




Section 3.  Base Salary.  The Company shall pay the Executive a base salary
annually (the “Base Salary”), which shall be payable in periodic installments
according to the Company’s normal payroll practices.  The initial Base Salary
hereunder shall be paid at the annualized rate of $375,000.  The Executive’s
Base Salary shall be considered annually by the Board or the compensation
committee thereof if such authority has been delegated to such committee (the
Board or the Compensation Committee, as applicable, the “Committee”), and may be
increased in the sole discretion of the Committee.  Any increase shall be
retroactive to January 1 of the year in which such increase is approved.  The
Base Salary, as adjusted by any subsequent increases, shall not be decreased
during the Term. For purposes of this Agreement, the term “Base Salary” shall
mean the amount of the Executive’s annual base salary as established and
adjusted from time to time pursuant to this Section 3.

Section 4.  Annual Cash Incentive Bonus.

(a)       The Executive shall be eligible to receive an annual cash incentive
bonus (the “Cash Bonus”) for each fiscal year during the Term of this
Agreement.  The target amount of the Cash Bonus for which the Executive is
eligible shall be set by the Committee as a target percentage of Executive’s
then-current Base Salary (the “Target Percentage”) and payment of a Cash Bonus
(and the amount of such Cash Bonus) shall be based upon the satisfactory
achievement of reasonable performance criteria and objectives (such criteria and
objectives, the “Bonus Metrics”), which Bonus Metrics shall be adopted by the
Committee, in its sole discretion, after consultation with management, each year
prior to or as soon as practicable after the commencement of such year, but in
no event later than March 1 of the applicable performance year and set forth in
a written plan (the “Annual Bonus Plan”).  If the Committee determines that the
applicable Bonus Metrics have been achieved at or above a “threshold” level with
respect to the applicable performance year, then, based on the level of such
achievement, the Executive shall be entitled to receive payment of the
applicable Cash Bonus (which may be less than, equal to, or greater than the
Target Percentage based on the level of performance achieved and the terms of
the Annual Bonus Plan).  If the Committee determines that the applicable Bonus
Metrics have not been achieved at a “threshold” level with respect to the
applicable performance year, then no Cash Bonus under the Annual Bonus Plan
shall be due and payable to the Executive for such year.

The Executive will be eligible to receive a prorated Cash Bonus for the
performance year ending December 31, 2019, which Cash Bonus (i) will reflect a
 bonus award opportunity equal to 35% of Base Salary (at the “threshold” level
of Bonus Metric achievement), 70% of Base Salary (at the “target” level of Bonus
Metric achievement), and 140% of Base Salary (at the “maximum” level of Bonus
Metric achievement) (with straight line interpolation used to determine the Cash
Bonus for Bonus Metric achievement in between performance levels), and (ii) will
be based 75% upon the Guarantor’s achievement of the corporate Bonus Metrics 
previously adopted by the Committee for 2019 and 25%





4




on personal Bonus Metrics to be adopted by the Committee after consultation with
management.  The amount of the Cash Bonus payable to the Executive for the
performance year ending December 31, 2019 will be an amount equal to (A) the
full level of the Cash Bonus determined by the Committee to have been achieved
for such year (as if the Executive had been employed for the full year), by (B)
a fraction, the numerator of which is the number of days from (and including)
the Effective Date through (and including) December 31, 2019, and the
denominator of which is 365.

(b)       The Cash Bonus, if any, shall be paid to the Executive no later than
thirty (30) days after the date on which the Committee determines (i) whether or
not the applicable Bonus Metrics for such performance year have been achieved,
and the level of such achievement, and (ii) the amount of the actual Cash Bonus
so earned; provided that, except as may be set forth in the Annual Bonus Plan,
in no event shall any Cash Bonus, if earned, be paid later than March 1 of the
year following the performance year to which it relates.

(c)       Except as provided in Section 4(a) above and as otherwise provided in
Section 8(a)(ii) or Section 8(b)(ii) in connection with the termination of the
Executive’s employment under certain circumstances, the Executive must be
employed by the Company throughout the entirety of an applicable performance
year (January 1 through December 31) in order to receive all or any portion of a
Cash Bonus.  For the avoidance of doubt, if the Executive was employed by the
Company from January 1 through December 31 of such performance year, the
Executive has met the employment criterion for Cash Bonus eligibility for that
year and need not be employed by the Company thereafter, including at the time
the Cash Bonus, if any, is determined or paid for that performance year, in
order to receive payment of any Cash Bonus amount the Executive would otherwise
be entitled to receive.

Section 5.  Equity Grants.  In addition to a Cash Bonus under Section 4, the
Executive shall be eligible to receive equity awards, as determined by the
Committee under any equity incentive plan(s) established by the Company, the
Guarantor or any of their respective affiliates and as in effect from time to
time.  The terms of any such equity awards shall be approved by the Committee
and set forth in the applicable equity incentive plan and related grant
documents.

Section 6.  Benefits.

(a)       Paid Time Off.  During the Term, the Executive shall be entitled to
such paid time off, including sick time and personal days, generally made
available by the Company to other senior executive officers of the Company,
subject to the terms and conditions of the Company’s paid-time off policy.

(b)       Employee Benefit Plans.  During the Term, the Executive (and, where
applicable, the Executive’s spouse and eligible dependents, if any, and their





5




respective designated beneficiaries) shall be eligible to participate in and
receive the benefit of each employee benefit plan sponsored or maintained by the
Company and generally made available to other senior executive officers of the
Company, subject to the generally applicable provisions thereof.  Nothing in
this Agreement shall in any way limit the Company’s right to amend or terminate
any such employee benefit plan in its sole discretion, with or without notice,
so long as any such amendment affects the Executive and the other senior
executive officers of the Company in a similar fashion.

(c)       Other Benefits.  The perquisites set forth below are provided to the
Executive subject to continued employment with the Company:

(i)       Disability Insurance.  The Company shall maintain a supplemental,
long-term disability policy on behalf of the Executive; provided that the cost
of such policy (to the Company) shall not exceed $15,000 per year or such higher
amount as may be subsequently approved by the Committee.

(ii)      Annual Physical.  The Company shall pay the cost of an annual medical
examination for the Executive by a licensed physician in the Scottsdale or
Phoenix, Arizona area selected by the Executive; provided that the cost for such
annual medical examination shall not exceed $2,500 per year or such higher
amount as may be subsequently approved by the Committee.

(iii)      Club Dues.  The Company shall pay, or reimburse the Executive for,
the monthly membership dues actually incurred by the Executive for one fitness
or country club membership maintained by the Executive; provided that the
payable or reimbursable amount shall not exceed $1,000 per month or such higher
amount as may be subsequently approved by the Committee.  For the avoidance of
doubt, except as specifically provided for above, the Company shall not pay, or
reimburse the Executive for, any other expenses associated with such club
membership (including, but not limited to, any initiation fees and personal
expenditures at such club).

Section 7.  Termination.  The employment of the Executive by the Company
pursuant to this Agreement shall terminate:

(a)       Death or Disability.  Immediately upon the death or Disability of the
Executive.  As used in this Agreement, “Disability” means the Executive’s
inability to perform the essential functions of Executive’s position, with or
without reasonable accommodation, due to a mental or physical disability.

(b)       For Cause.  At the election of the Company, for Cause.  For purposes
of this Agreement, “Cause” means the Executive's:





6




(i)         refusal or neglect, in the reasonable judgment of the Board, to
perform substantially all the Executive’s employment-related duties, which
refusal or neglect is not cured within twenty (20) days’ of the Executive’s
receipt of written notice from the Company;

(ii)       willful misconduct;

(iii)      personal dishonesty, incompetence or breach of fiduciary duty which,
in any case, has a material adverse impact on the business or reputation of the
Company or any of its affiliates, as determined in the Board’s reasonable
discretion;

(iv)       conviction of or entrance of a plea of guilty or nolo contendere (or
any applicable equivalent thereof) to a crime constituting a felony (or a crime
or offense of equivalent magnitude in any jurisdiction);

(v)        willful violation of any federal, state or local law, rule, or
regulation that has a material adverse impact on the business or reputation of
the Company or any of its affiliates, as determined in the Board’s reasonable
discretion; or

(vi)       material breach of any covenant contained in Section 10 of this
Agreement.

Executive’s termination for Cause shall take effect immediately upon Executive’s
receipt of written notice from the Company of such termination for Cause, which
notice shall specify, with particularity, each basis for the Company’s
determination that Cause exists.

(c)       For Good Reason.  At the election of the Executive, for Good
Reason.  For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following actions or omissions, without the Executive's written
consent:

(i)         A material reduction of, or other material adverse change in, the
Executive’s duties or responsibilities (including in connection with a Change in
Control, where the Executive’s duties or responsibilities are materially
reduced, or materially adversely changed, as compared to the Executive’s duties
or responsibilities prior to such Change in Control) or the assignment to the
Executive of any duties or responsibilities that are materially inconsistent
with the Executive’s position;

(ii)       A material reduction by the Company in the Executive’s annual Base
Salary or in the Target Percentage with respect to the Cash Bonus;





7




(iii)      (A) the requirement by the Company that the primary location at which
the Executive performs the Executive’s duties be changed to a location that is
outside of a 35-mile radius of Scottsdale, Arizona, or (B) a substantial
increase in the amount of travel that the Executive is required to do because of
a relocation of the Company’s headquarters from Scottsdale, Arizona;

(iv)       A material breach by the Company of any provision of this Agreement
not otherwise specified in this Section 7(c), it being agreed and understood
that any breach of the Company's obligations under Section 6(c) shall not
constitute a material breach of this Agreement and the Executive's sole remedy
for any breach of such Section 6(c) shall be monetary damages; and

(v)        Any failure by the Company, in the event of a Change in Control (as
hereinafter defined), to obtain from any successor to the Company an agreement
to assume and perform this Agreement, as contemplated by Section 15(e).

Notwithstanding the foregoing, the Executive’s termination of employment for
Good Reason shall not be effective, and Good Reason shall not be deemed to
exist, until (A) the Executive provides the Company with written notice
specifying, with particularity, each basis for the Executive’s determination
that actions or omissions constituting Good Reason have occurred, and (B) the
Company fails to cure or resolve the issues identified by the Executive’s notice
within thirty (30) days of the Company’s receipt of such notice.  The Company
and the Executive agree that such thirty (30) day period shall be utilized to
engage in discussions in a good faith effort to cure or resolve the actions or
omissions otherwise constituting Good Reason, and that the Executive will not be
considered to have resigned from employment during such thirty (30) day period.

(d)       Without Cause; Without Good Reason.  At the election of the Company,
without Cause, upon thirty (30) days’ prior written notice to the Executive, or,
at the election of the Executive, without Good Reason, upon thirty (30) days’
prior written notice to the Company.  For the avoidance of doubt, the exercise
by the Company of its  right to not extend the Agreement, or the expiration of
this Agreement by its terms at the end of the Term, shall neither constitute a
termination at the election of the Company without Cause nor a basis for the
Executive to terminate the Executive’s employment for Good Reason.

Section 8.  Effects of Termination.

(a)       Termination By the Company Without Cause or By the Executive for Good
Reason.  If the employment of the Executive is terminated by the Company for any
reason other than Cause, death or Disability, or if the employment of the
Executive is terminated by the Executive for Good Reason, then, subject to the
terms and conditions of





8




Section 15(i), the Company shall pay or provide to the Executive the following
compensation and benefits:

(i)         Accrued Obligations.  Any and all Base Salary, Cash Bonus and any
other compensation-related payments that have been earned but not yet paid,
including (if applicable) pay in lieu of accrued, but unused, vacation, and
unreimbursed expenses that are owed as of the date of the termination of
Executive’s employment, in each case that are related to any period of
employment preceding the Executive’s termination date (the “Accrued
Obligations”).  Any earned but unpaid Cash Bonus that is part of the Accrued
Obligations shall be paid at the time provided for in Section 4 above.  Any
Accrued Obligations that constitute retirement or deferred compensation shall be
payable in accordance with the terms and conditions of the applicable plan,
program or arrangement.  All other Accrued Obligations shall be paid within
thirty (30) days of the date of termination, or, if earlier, not later than the
time required by applicable law; provided that the payment of any unreimbursed
expenses shall be subject to the Executive’s submission of substantiation of
such expenses in accordance with the Company’s applicable expense policy;

(ii)       Severance Payment.

(A)      An amount equal to the Cash Bonus at the Target Percentage for which
the Executive is eligible for the year in which the termination of employment
occurs, prorated for the portion of such year during which the Executive was
employed by the Company prior to the effective date of the Executive’s
termination of employment; plus

(B)       An amount equal to two times the sum of:

(1)       the Executive’s Base Salary in effect on the date of termination, plus

(2)       an amount equal to the greater of (x) the average Cash Bonus received
by the Executive for the last two completed fiscal years, or (y) the Cash Bonus
at the Target Percentage for which the Executive was eligible during the last
completed fiscal year, regardless of whether the Executive actually received a
Cash Bonus at such Target Percentage for that year.

The sum of the amounts payable under clauses (A) and (B) of this Section
8(a)(ii) are referred to, collectively, as the “Severance Payment.”  Subject to
the provisions of Section 8(e), the Severance Payment shall be paid to the





9




Executive in a single, lump sum cash payment within sixty-two (62) days
following the effective date of the Executive’s termination of employment; and

(iii)      COBRA Reimbursement.  If the Executive is eligible for, and elects to
receive, continued coverage for the Executive and, if applicable, the
Executive’s eligible dependents under the Company’s group health benefits
plan(s) in accordance with the provisions of COBRA, the Company shall reimburse
the Executive for a period of twelve (12) months following termination of the
Executive’s employment (or, if less, for the period that the Executive is
eligible for such COBRA continuation coverage) for the excess of (A) the amount
that the Executive is required to pay monthly to maintain such continued
coverage under COBRA, over (B) the amount that the Executive would have paid
monthly to participate in the Company’s group health benefits plan(s) had the
Executive continued to be an employee of the Company (the “COBRA Reimbursement”
and such amount, the “COBRA Reimbursement Amount”). COBRA Reimbursements shall
be made by the Company to the Executive consistent with the Company’s normal
expense reimbursement policy; provided that the Executive submits documentation
to the Company substantiating his payments for COBRA coverage.  However, if the
Company determines in its sole discretion that it cannot, without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), provide any COBRA Reimbursements that otherwise
would be due to the Executive under this Section 8(a)(iii), then the Company
will, subject to the provisions of Section 15(i), in lieu of any such COBRA
Reimbursements, provide to the Executive a taxable monthly payment in an amount
equal to the COBRA Reimbursement Amount, which payments will be made regardless
of whether the Executive elects COBRA continuation coverage (the “Alternative
Payments”). Any Alternative Payments will cease to be provided when, and under
the same terms and conditions, COBRA Reimbursements would have ceased under this
Section 8(a)(iii). For the avoidance of doubt, the Alternative Payments may be
used for any purpose, including, but not limited to, continuation coverage under
COBRA, and will be subject to all applicable taxes and withholdings, if any.
Notwithstanding anything to the contrary under this Agreement, if at any time
the Company determines in its sole, good faith discretion that it cannot provide
the Alternative Payments contemplated by the preceding sentence without
violating Section 2716 of the Public Health Service Act, the Executive will not
receive such payments.

(iv)       Accelerated Vesting.  Any and all outstanding unvested shares of
restricted common stock of the Guarantor that had been awarded to Executive
under any equity incentive plan of the Guarantor (the “Unvested Shares”) shall
immediately vest and any restrictions thereon shall immediately lapse upon such
termination of employment. The acceleration of any other equity incentives
granted to the Executive under any equity incentive plan of the





10




Guarantor in connection with such termination of employment shall be governed by
the applicable plan and related grant documents.

(b)       Termination on Death or Disability.  If the employment of the
Executive is terminated due to the Executive’s death or Disability, the Company
shall have no further liability or further obligation to the Executive except
that the Company shall pay or provide to the Executive (or, if applicable, the
Executive’s estate or designated beneficiaries under any Company-sponsored
employee benefit plan in the event of his death) the following compensation and
benefits:

(i)         The Accrued Obligations, at the times provided and subject to the
conditions set forth in Section 8(a)(i) above;

(ii)       An amount equal to the Cash Bonus at the Target Percentage for which
the Executive is eligible for the year in which the Executive’s death or
Disability occurs, prorated for the portion of such year during which the
Executive was employed by the Company prior to the Executive’s death or
termination of employment due to Disability (less any payments in respect of
such Cash Bonus related to that performance year received by the Executive
during such year), such amount to be paid within thirty (30) days after the
Executive’s death or such termination of employment due to Disability;

(iii)      Any and all outstanding Unvested Shares shall immediately vest and
any restrictions thereon shall immediately lapse upon the Executive’s death or
termination of employment due to Disability (the acceleration of any other
equity incentives granted to the Executive under any equity incentive plan of
the Guarantor in connection with the termination of the Executive’s employment
due to death or Disability shall be governed by the applicable plan and related
grant documents); and

(iv)       If the Executive is eligible for and elects to receive continued
coverage under the Company’s medical and health benefits plan(s) in accordance
with the provisions of COBRA for the Executive and, if applicable, the
Executive’s eligible dependents, or if the Executive’s eligible dependents are
eligible for such continued coverage due to the Executive’s death, then the
Company shall reimburse the Executive or such dependents for a period of
eighteen (18) months following the Executive’s termination of employment due to
death or Disability (or, if less, for the period that the Executive or any such
dependent is eligible for such COBRA continuation coverage) for the excess of
(A) the amount that the Executive or any such dependent is required to pay
monthly to maintain such continued coverage under COBRA, over (B) the amount
that the Executive would have paid monthly to participate in the Company’s group
health benefits plan(s) had the Executive continued to be an employee of the
Company.





11




(c)       By the Company for Cause or By the Executive Without Good Reason.  In
the event that the Executive’s employment is terminated (i) by the Company for
Cause, or (ii) voluntarily by the Executive without Good Reason, the Company’s
sole obligation shall be to pay the Executive the Accrued Obligations at the
times provided and subject to the conditions set forth in Section 8(a)(i) above.

(d)       Termination of Authority; Resignation from Boards.  Immediately upon
the termination of the Executive’s employment with the Company for any reason,
or the expiration of this Agreement, notwithstanding anything else appearing in
this Agreement or otherwise, the Executive will stop serving the functions of
the Executive’s terminated or expired positions, and shall be without any of the
authority or responsibility for such positions.  On request of the Board at any
time following the termination or expiration of the Executive’s employment for
any reason, the Executive shall resign from the Board (and the boards of
directors or managers of the Company or any affiliate of the Company or the
Guarantor) if then a member and shall execute such documentation as the Company
shall reasonably request to evidence the cessation of the Executive’s terminated
or expired positions.

(e)       Release.  Prior to the payment by the Company of the payments and
benefits provided under Sections 8(a)(ii)-(iv) or Sections 8(b)(ii)-(iv) due
hereunder, if any, and in no event later than sixty-two (62) days following the
effective date of Executive’s termination, the Executive (or, if applicable,
Executive’s representative) shall, as a condition to receipt of such payments
and benefits, deliver to the Company a General Release of Claims in a form
acceptable to the Company that is effective and irrevocable with respect to all
potential claims the Executive may have against the Company, the Guarantor or
their respective affiliates related to the Executive’s employment.  The Company
shall be responsible for providing a proposed form of release within ten (10)
calendar days of the date of the Executive’s termination of employment.  If the
Company timely provides a proposed form of release and the Executive does not
timely execute and return it, or revokes such release after delivery, the
Company shall not be required to pay the Executive all or any portion of such
payments and benefits.

Section 9.  Section 280G of the Code.  Notwithstanding anything contained in
this Agreement to the contrary, if the Executive would receive (a) any payment,
deemed payment or other benefit as a result of the operation of Section 8 hereof
that, together with any other payment, deemed payment or other benefit the
Executive may receive under any other plan, program, policy or arrangement
(collectively with the payments under Section 8 hereof, the “Covered Payments”),
would constitute an “excess parachute payment” under Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) that would be or become
subject to the tax (the “Excise Tax”) imposed under Section 4999 of the Code or
any similar tax that may hereafter be imposed,  and  (b)  a greater net
after-tax benefit by limiting the Covered Payments so that the portion thereof
that are parachute payments do not exceed the maximum amount of such parachute
payments that could be





12




paid to the  Executive without the Executive’s being subject to any Excise Tax
(the “Safe Harbor Amount”), then the Covered Payments to the Executive shall be
reduced (but not below zero) so that the aggregate amount of parachute payments
that the Executive receives does not exceed the Safe Harbor Amount.  In the
event that the Executive receives reduced payments and benefits hereunder, such
payments and benefits shall be reduced in connection with the application of the
Safe Harbor Amount in the following manner: first, the Executive’s Severance
Payment under Section 8(a)(ii) shall be reduced, followed by, to the extent
necessary and in order, (i) any COBRA Reimbursements or Alternative Payments
under Section 8(a)(iii); (ii) the vesting of the Unvested Shares under Section
8(a)(iv); and (iii) the Accrued Obligations under Section 8(a)(i).  For purposes
of determining whether any of the Covered Payments will be subject to the Excise
Tax, such Covered Payments will be treated as “parachute payments” within the
meaning of Section 280G of the Code, and all “parachute payments” in excess of
the “base amount” (as defined under Section 280G(b)(3) of the Code) shall be
treated as subject to the Excise Tax, unless, and except to the extent that, in
the good faith judgment of a public accounting firm appointed by the Company
prior to the change in control or tax counsel selected by such accounting firm
(the “Accountants”), the Company has a reasonable basis to conclude that such
Covered Payments (in whole or in part) either do not constitute “parachute
payments” or represent reasonable compensation for personal services actually
rendered (within the meaning of Section 280G(b)(4)(B) of the Code) in excess of
the allocable portion of the “base amount,” or such “parachute payments” are
otherwise not subject to such Excise Tax, and the value of any non-cash benefits
or any deferred payment or benefit shall be determined by the Accountants in
accordance with the principles of Section 280G of the Code.

Section 10.  Noncompetition; Nonsolicitation and Confidentiality.

(a)       Consideration.  The Executive acknowledges that, in the course of his
employment with the Company, the Executive will serve as a member of the
Company’s senior management and will become familiar with the Company’s trade
secrets and with other confidential and proprietary information and that the
Executive’s services will be of special, unique and extraordinary value to the
Company, the Guarantor and their respective subsidiaries.  The Executive further
acknowledges that the business of the Company, the Guarantor and their
respective subsidiaries is national in scope and that the Company, the Guarantor
and their respective subsidiaries, in the course of such business, works with
customers and vendors throughout the United States, and competes with other
companies located throughout the United States. Therefore, in consideration of
the foregoing, Executive agrees that (i) the Executive shall comply with
subparagraphs (b), (c), (d) and (e) of this Section 10 during the Term and
(except in the case of the exercise by the Company of its  right to not extend
the Agreement, or the expiration of this Agreement by its terms at the end of
the Term) for the period of time following the Term specified in each such
subparagraph, and (ii) the Company’s obligation to make any of the payments and
benefits to be paid or provided to the Executive under this Agreement
(including, without





13




limitation, under Section 8 and Section 9) shall be subject to the Executive’s
compliance with subparagraphs (b), (c), (d) and (e) of this Section 10, during
the Term and for the period of time following the Term specified in each such
subparagraph.

(b)       Noncompetition.  During the Term and for a period of twelve (12)
months following the termination of the Executive’s employment (the “Restricted
Period”), the Executive shall not, anywhere in the United States where the
Company, the Guarantor or its subsidiaries conduct business prior to the date of
the Executive’s termination of employment (the “Restricted Territory”), directly
or indirectly, whether as a principal, partner, member, employee, independent
contractor, consultant, shareholder or otherwise, provide services to (i) any
entity (or any division, unit or other segment of any entity) whose principal
business is to purchase real estate from, and to lease such real estate back to,
the owners and/or operators of businesses that (A) are operated from
single-tenant locations within the United States, (B) generate sales and profits
at each such location, and (C) operate within the service, retail, and
manufacturing sectors, including, without limitation and for example only,
restaurants, early childhood education centers, movie theaters, health clubs and
furniture stores, or (ii) any other business or in respect of any other endeavor
that is competitive with or similar to any other business activity (A) engaged
in by the Company, the Guarantor or any of their respective subsidiaries prior
to the date of the Executive’s termination of employment or (B) that has been
submitted to the Board (or a committee thereof) for consideration and that is
under active consideration by the Board (or a committee thereof) as of the date
of the Executive’s termination of employment (the services described in Section
10(b)(i) and Section 10(b)(ii) are defined collectively as the “Restricted
Business”).  Nothing in this Section 10 shall prohibit the Executive from making
any passive investment in a public company, from owning five percent (5%) or
less of the issued and outstanding voting securities of any entity, or from
serving as a non-employee, independent director of a company that does not
compete with the Company, the Guarantor or any of their respective subsidiaries
(as described in this Section 10(b)), provided that such activities do not
create a conflict of interest with Executive’s employment by the Company or
result in the Executive being obligated or required to devote any managerial
efforts to such entity.

Notwithstanding anything in this Section 10(b) to the contrary, if (i) the
Executive’s employment is terminated under circumstances that the Company
asserts do not obligate the Company to make the Severance Payment described in
Section 8(a)(ii) (e.g., the Company asserts that the Executive’s employment is
terminated for Cause), (ii) the Executive disagrees and timely invokes the
arbitration process set forth in Section 12(a) to challenge such assertion, and
(iii) the Company does not, within ten (10) business days after it receives the
Executive’s written demand for arbitration, either make the Severance Payment,
confirm in writing that it will make the Severance Payment if the Severance
Payment is not yet due, or deposit the full amount of the Severance Payment in
escrow with a third party unaffiliated bank pending the outcome of the
arbitration, then this Section 10(b) shall cease to apply to the Executive, and
such cessation shall be retroactive to the





14




date of termination of employment.  To effectuate the purpose of this provision,
the Company will, within ten (10) business days of the termination of
Executive’s employment, regardless of who initiates such termination or the
reason for it, provide the Executive with a written statement of the Company’s
position regarding whether the Company is obligated to make the Severance
Payment.

(c)       Non-Solicitation of Employees.  During the Restricted Period, except
in accordance with performance of the Executive’s duties hereunder, the
Executive shall not, directly or indirectly, induce any person who was employed
by the Company, the Guarantor or any of their respective subsidiaries during
Executive’s employment with the Company to terminate employment with that
entity, and the Executive shall not, directly or indirectly, either individually
or as owner, agent, employee, consultant or otherwise, employ, offer employment
to or otherwise interfere with the employment relationship of the Company, the
Guarantor or any of their respective subsidiaries with any person who is or was
employed by the Company, the Guarantor or such subsidiary during Executive’s
employment with the Company unless, at the time of such employment, offer or
other interference, such person shall have ceased to be employed by such entity
for a period of at least six months; provided, that the foregoing will not apply
to individuals solicited or hired as a result of the use of an independent
employment agency (so long as the agency was not directed to solicit or hire a
particular individual) or to individuals who have responded to a public
solicitation to the general population.

(d)       Non-Solicitation of Clients.  During the Restricted Period, the
Executive shall not solicit or otherwise attempt to establish any business
relationship with any person or entity that is, or during the twelve (12) month
period preceding the date of the Executive’s termination of employment with the
Company was, a customer, client or distributor of the Company, the Guarantor or
any of their respective subsidiaries if the solicitation or establishment of the
business relationship is in connection with or on behalf of any Restricted
Business that the Executive is precluded from providing services to pursuant to
Section 10(b).

(e)       Confidentiality.  At any time during or after the Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Company, use, divulge, disclose or make accessible to any other
person, firm, partnership, corporation or other entity any confidential or
proprietary information pertaining to the business of the Company, the Guarantor
or any of their respective subsidiaries (“Confidential Information”).  The
Company acknowledges that, prior to his employment with the Company, the
Executive has lawfully acquired extensive knowledge of the industries and
businesses in which the Company engages and the Company’s and the Guarantor’s
customers, and that the provisions of this Section 10 are not intended to
restrict the Executive’s use of such previously acquired knowledge.  Upon
termination of the Executive’s employment with the Company for any reason, the
Executive shall return to the Company all Company property and all written
Confidential Information in the





15




possession of the Executive.  Notwithstanding anything in this Agreement or any
other Company document to the contrary, the Executive shall be permitted, and
the Company expressly acknowledges the Executive’s right, to divulge, disclose
or make accessible to the Executive’s counsel any Confidential Information that,
in the good faith judgment of the Executive (or the Executive’s counsel), is
necessary or appropriate in order for counsel to evaluate the Executive’s
rights, duties or obligations under this Agreement or in connection with the
Executive’s status as an officer and/or director of the Company, the Guarantor
or any of their respective subsidiaries.

In the event that the Executive receives a request or is required (by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar process) to disclose all or any part of the Confidential
Information to a third party (other than his counsel), the Executive agrees to
(a) promptly notify the Company in writing of the existence, terms and
circumstances surrounding such request or requirement; (b) consult with the
Company, at the Company’s request, on the advisability of taking legally
available steps to resist or narrow such request or requirement; and (c) assist
the Company, at the Company’s request and expense, in seeking a protective order
or other appropriate remedy.  In the event that such protective order or other
remedy is not obtained or that the Company requests no consultation or
assistance from the Executive pursuant to this provision or otherwise waives
compliance with the provisions hereof, the Executive shall not be liable for
such disclosure unless such disclosure was caused by or resulted from a previous
disclosure by the Executive not permitted by this Agreement.

In addition, nothing in this Agreement is intended to restrict Executive’s right
to report to a governmental agency any alleged violations of the federal
securities laws or other laws unrelated to the employment laws specified in
Section 8(e) as applicable to the Executive.

Pursuant to the Defend Trade Secrets Act of 2016, Executive acknowledges that
Executive shall not have criminal or civil liability under any Federal or State
trade secret law for the disclosure of a trade secret that  (i) is made (A) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney; and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  In addition, if Executive files a lawsuit for retaliation by the
Company for reporting a suspected violation of law, Executive may disclose the
trade secret to Executive’s attorney and may use the trade secret information in
the court proceeding, if Executive (1) files any document containing the trade
secret under seal; and (2) does not disclose the trade secret, except pursuant
to court order.ve, or to receive financial rewards from the government for such
reporting.

(f)       Injunctive Relief with Respect to Covenants.  The Executive
acknowledges and agrees that the covenants and obligations of the Executive with
respect to noncompetition, nonsolicitation and confidentiality, as the case may
be, set forth herein





16




relate to special, unique and extraordinary matters and that a violation or
threatened violation of any of the terms of such covenants or obligations will
cause the Company irreparable injury for which adequate remedies are not
available at law.  Therefore, the Executive agrees, to the fullest extent
permitted by applicable law, that the Company shall be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond) restraining the Executive from committing any
violation of the covenants or obligations contained in this Section 10.  These
injunctive remedies are cumulative and are in addition to any other rights and
remedies the Company may have at law or in equity.  In connection with the
foregoing provisions of this Section 10, the Executive represents that the
Executive’s economic means and circumstances are such that such provisions will
not prevent the Executive from providing for the Executive and the Executive’s
family on a basis satisfactory to the Executive.

Nothing in this Section 10 shall impede, restrict or otherwise interfere with
the Executive’s participation in any Excluded Activities.

The Executive agrees that the restraints imposed upon him pursuant to this
Section 10 are necessary for the reasonable and proper protection of the
Company, the Guarantor and their respective subsidiaries and affiliates, and
that each and every one of the restraints is reasonable in respect to subject
matter, length of time and geographic area.  The parties further agree that, in
the event that any provision of this Section 10 shall be determined by any court
or arbitrator of competent jurisdiction to be unenforceable by reason of its
being extended over too great a time, too large a geographic area or too great a
range of activities, such provision may be modified by the court or arbitrator
to permit its enforcement to the maximum extent permitted by law.

Section 11.  Intellectual Property.  During the Term, the Executive shall
promptly disclose to the Company or any successor or assign, and grant to the
Company and its successors and assigns without any separate remuneration or
compensation other than that received by the Executive in the course of the
Executive’s employment, the Executive’s entire right, title and interest in and
to any and all inventions, developments, discoveries, models, or any other
intellectual property of any type or nature whatsoever developed solely during
the Term (“Intellectual Property”), whether developed by the Executive during or
after business hours, or alone or in connection with others, that is in any way
related to the business of the Company, the Guarantor, their respective
subsidiaries or their respective successors or assigns.  This provision shall
not apply to books or articles authored by the Executive during non-work hours,
consistent with the Executive’s obligations under this Agreement including
Section 10 thereof, so long as such books or articles (a) are not funded in
whole or in part by the Company, (b) do not interfere with the performance of
the Executive’s duties under this Agreement, and (c) do not use or contain any
Confidential Information or Intellectual Property of the Company, the Guarantor
or their respective subsidiaries.  The Executive agrees, at the Company’s
expense, to take all steps necessary or proper to vest title to all such
Intellectual Property in the Company, and





17




cooperate fully and assist the Company in any litigation or other proceedings
involving any such Intellectual Property.

Section 12.  Disputes.

(a)       Arbitration.  Excluding requests for equitable relief by the Company
under Section 10(f), all controversies, claims or disputes arising between the
parties that are not resolved within sixty (60) days after written notice from
one party to the other setting forth the nature of such controversy, claim or
dispute shall be submitted to binding arbitration in Maricopa County,
Arizona.  Arbitration of disputes under this Agreement shall proceed in
accordance with the Employment Dispute Resolution Rules of the American
Arbitration Association (“AAA”) as those rules are applied to individually
negotiated employment agreements, as then in effect (“Rules”), provided that
both parties shall have the opportunity to conduct pre-arbitration discovery.
The arbitration shall be decided by a single arbitrator mutually agreed upon by
the parties or, in the absence of such agreement, by an arbitrator selected
according to the applicable rules of the AAA.

(b)       Jury Waiver.  Each party to this Agreement understands and expressly
acknowledges that in agreeing to submit the disputes described in Section 12(a)
to binding arbitration, such party is knowingly and voluntarily waiving all
rights to have such disputes heard and decided by the judicial process in any
court in any jurisdiction.  This waiver includes, without limitation, the right
otherwise enjoyed by such party to a jury trial.

(c)       Limitations Period.  All arbitration proceedings pursuant to this
Agreement shall be commenced within the time period provided for by the legally
recognized statute of limitations applicable to the claim being asserted.  No
applicable limitations period shall be deemed shortened or extended by this
Agreement.

(d)       Arbitrator’s Decision.  The arbitrator shall have the power to award
any party any relief available to such party under applicable law, but may not
exceed that power.  The arbitrator shall explain the reasons for the award and
must produce a formal written opinion.  The arbitrator’s award shall be final
and binding and judgment upon the award may be entered in any court of competent
jurisdiction.  There shall be no appeal from the award except on those grounds
specified by the Federal Arbitration Act and case law interpreting the Federal
Arbitration Act.

(e)       Legal Fees.  Notwithstanding anything to the contrary in Section
12(d), the Arbitrator shall have the discretion to order the Company to pay or
promptly reimburse the Executive for the reasonable legal fees and expenses
incurred by the Executive in successfully enforcing or defending any right of
the Executive pursuant to this Agreement even if the Executive does not prevail
on all issues; provided, however, that the Company shall have no obligation to
reimburse the Executive unless the amount recovered by the Executive from the
Company, exclusive of fees and costs, is at least equal to the greater of





18




(i) $50,000, or (ii) 25% of the award sought by the Executive in any arbitration
or other legal proceeding.

(f)       Availability of Provisional Injunctive Relief.  Notwithstanding the
parties’ agreement to submit all disputes to final and binding arbitration,
either party may file an action in any court of competent jurisdiction to seek
and obtain provisional injunctive and equitable relief to ensure that any relief
sought in arbitration is not rendered ineffectual by interim harm that could
occur during the pendency of the arbitration proceeding.

Section 13.  Indemnification.  The Company shall indemnify the Executive, to the
maximum extent permitted by applicable law and the governing instruments of the
Company or the Guarantor, against all costs, charges and expenses incurred or
sustained by the Executive, including the cost of legal counsel selected and
retained by the Executive in connection with any action, suit or proceeding to
which the Executive may be made a party by reason of the Executive being or
having been an officer, director or employee of the Company, the Guarantor or
their respective subsidiaries.

Section 14.  Cooperation in Future Matters.  The Executive hereby agrees that
for a period of twelve (12) months following the Executive’s termination of
employment, the Executive shall cooperate with the Company’s reasonable requests
relating to matters that pertain to the Executive’s employment by the Company,
including, without limitation, providing information or limited consultation as
to such matters, participating in legal proceedings, investigations or audits on
behalf of the Company or the Guarantor, or otherwise being reasonably available
to the Company or the Guarantor for other related purposes.  Any such
cooperation shall be performed at scheduled times taking into consideration the
Executive’s other commitments, and the Executive shall be compensated at a
reasonable hourly or per diem rate to be agreed upon by the parties to the
extent such cooperation is required on more than an occasional and limited
basis.  The Executive shall not be required to perform such cooperation to the
extent it conflicts with any requirements of exclusivity of services for another
employer or otherwise, nor in any manner that in the good faith belief of the
Executive would conflict with his rights under or ability to enforce this
Agreement.

Section 15.  General.

(a)       Notices.  All notices and other communications hereunder shall be in
writing or by written telecommunication, and shall be deemed to have been duly
given if delivered personally or if sent by overnight courier or by certified
mail, return receipt requested, postage prepaid or sent by written
telecommunication or facsimile, to the relevant address set forth below, or to
such other address as the recipient of such notice or communication shall have
specified in writing to the other party hereto, in accordance with this Section
15(a):





19




to the Company or the Guarantor:

Store Capital Advisors, LLC
8377 E. Hartford Drive, Suite 100

Scottsdale, Arizona 85255

Attention:        Chief Executive Officer

Facsimile:        480.256.1101

to the Executive:

At the Executive’s last residence shown on the records of the Company.

A copy of each notice provided by either party shall also be delivered to:

DLA Piper LLP (US)
2525 East Camelback Road, Suite 1000
Phoenix, Arizona 85016
Attention:        David P. Lewis
Facsimile:        480.606.5526
email:              david.lewis@dlapiper.com

Any such notice shall be effective (i) if delivered personally, when received;
(ii) if sent by overnight courier, when receipted for; and (iii) on confirmed
receipt if sent by written telecommunication or facsimile; provided that a copy
of such communication is sent by regular mail, as described above.

(b)       Severability.  If a court of competent jurisdiction finds or declares
any provision of this Agreement invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
hereof shall not in any way be affected or impaired.

(c)       Waivers.  No delay or omission by either party hereto in exercising
any right, power or privilege hereunder shall impair such right, power or
privilege, nor shall any single or partial exercise of any such right, power or
privilege preclude any further exercise thereof or the exercise of any other
right, power or privilege.

(d)       Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

(e)        Assigns.  This Agreement shall be binding upon and inure to the
benefit of the Company’s and the Guarantor’s successors and the Executive’s
personal or legal representatives, executors, administrators, heirs,
distributees, devisees and legatees.  This Agreement shall not be assignable by
the Executive, it being understood and agreed





20




that this is a contract for the Executive’s personal services.  This Agreement
shall not be assignable by the Company except that the Company shall assign it
in connection with a transaction involving the succession by a third party to
all or substantially all of the Company’s or the Guarantor’s business and/or
assets (whether direct or indirect and whether by purchase, merger,
consolidation, liquidation or otherwise).  When assigned to a successor, the
assignee shall assume this Agreement and expressly agree to perform this
Agreement in the same manner and to the same extent as the Company and the
Guarantor  would be required to perform it in the absence of such an
assignment.  For all purposes under this Agreement, the term “Company” or
“Guarantor” shall include any successor to the Company’s or the Guarantor’s
business and/or assets that executes and delivers the assumption agreement
described in the immediately preceding sentence or that becomes bound by this
Agreement by operation of law.

(f)        Entire Agreement.  This Agreement contains the entire understanding
of the parties and supersedes all prior agreements and understandings, whether
written or oral, relating to the subject matter hereof.  This Agreement may not
be amended except by a written instrument hereafter signed by the Executive and
a duly authorized representative of the Board (other than the Executive).

(g)       Guarantee.  By executing this Agreement, the Guarantor hereby
unconditionally guarantees all obligations of the Company under this Agreement.

(h)       Governing Law and Jurisdiction.  Except for Section 12 of this
Agreement, which shall be governed by the Federal Arbitration Act, this
Agreement and the performance hereof shall be construed and governed in
accordance with the laws of the State of Arizona, without giving effect to
principles of conflicts of law.  Executive hereby expressly consents to the
personal jurisdiction of the state and federal courts located in Arizona for any
lawsuit filed there against Executive by the Company arising from or relating to
this Agreement.

(i)       409A Compliance.  It is intended that this Agreement comply with
Section 409A of the Code and the Treasury Regulations and IRS guidance
thereunder (collectively referred to as “Section 409A”).  Notwithstanding
anything to the contrary, this Agreement shall, to the maximum extent possible,
be administered, interpreted and construed in a manner consistent with Section
409A.  To the extent that any reimbursement, fringe benefit or other, similar
plan or arrangement in which the Executive participates during the Term or
thereafter provides for a “deferral of compensation” within the meaning of
Section 409A of the Code, (i) the amount of the benefit provided thereunder in a
taxable year of the Executive shall not affect the amount of such benefit
provided in any other taxable year of the Executive (except that a plan
providing medical or health benefits may impose a generally applicable limit on
the amount that may be reimbursed or paid), (ii) any portion of such benefit
provided in the form of a reimbursement shall be paid to the Executive on or
before the last day of the Executive’s taxable year following the Executive’s
taxable year in which the expense was incurred, and (iii) such benefit shall not





21




be subject to liquidation or exchange for any other benefit.  For all purposes
under this Agreement, reference to the Executive’s “termination of employment”
(and corollary terms) from the Company shall be construed to refer to the
Executive’s “separation from service” (as determined under Treas. Reg. Section
1.409A-1(h), as uniformly applied by the Company) from the Company.  If the
Executive is a “specified employee” within the meaning of Section 409A, any
payment required to be made to the Executive hereunder upon or following the
Executive’s date of termination for any reason other than death or “disability”
(as such terms are used in Section 409A(a)(2) of the Code) shall, to the extent
necessary to comply with and avoid imposition on the Executive of any tax
penalty imposed under, Section 409A, be delayed and paid in a single lump sum
during the ten (10) day period following the six (6) month anniversary of the
date of termination. Any severance payments or benefits under this Agreement
that would be considered deferred compensation under Section 409A will be paid
on, or, in the case of installments, will not commence until, the sixty-second
(62nd) day following separation from service, or, if later, such time as is
required by the preceding sentence or by Section 409A.  Any installment payments
that would have been made to the Executive during the sixty-two (62)-day period
immediately following the Executive’s separation from service but for the
preceding sentence will be paid to the Executive on the sixty-second (62nd) day
following the Executive’s separation from service and the remaining payments
shall be made as provided in this Agreement.

(j)        Construction.  The language used in this Agreement shall be deemed to
be the language chosen by the parties to express their mutual intent, and no
rule of strict construction shall be applied against any party.  The headings of
sections of this Agreement are for convenience of reference only and shall not
affect its meaning or construction.

(k)       Payments and Exercise of Rights After Death.  Any amounts payable
hereunder after the Executive’s death shall be paid to the Executive’s
designated beneficiary or beneficiaries, whether received as a designated
beneficiary or by will or the laws of descent and distribution.  The Executive
may designate a beneficiary or beneficiaries for all purposes of this Agreement,
and may change at any time such designation, by notice to the Company making
specific reference to this Agreement.  If no designated beneficiary survives the
Executive or the Executive fails to designate a beneficiary for purposes of this
Agreement prior to the Executive’s death, all amounts thereafter due hereunder
shall be paid, as and when payable, to the Executive’s spouse, if such spouse
survives the Executive, and otherwise to his estate.

(l)        Consultation With Counsel.  The Executive acknowledges that, prior to
the execution of this Agreement, the Executive has had a full and complete
opportunity to consult with counsel or other advisers of the Executive’s own
choosing concerning the terms, enforceability and implications of this
Agreement, and that the Company has not made any representations or warranties
to the Executive concerning the terms, enforceability and implications of this
Agreement other than as are reflected in this





22




Agreement.  The Company acknowledges that, following the execution of this
Agreement, the Executive shall have the right to consult with counsel of the
Executive’s choosing (at the Executive’s personal expense) concerning the terms,
enforceability and implications of this Agreement and the Executive’s rights,
duties and obligations hereunder and as an officer and/or director of the
Company or the Guarantor and, in so doing, may divulge Confidential Information
to his counsel.

(m)       Withholding.  Any payments provided for in this Agreement shall be
paid after deduction for any applicable income tax withholding required under
federal, state or local law.

(n)         Survival.  The provisions of Sections 8,  9,  10,  11,  12,  13,
 14, and 15 shall survive the termination of this Agreement.

 

[Signatures on following page]

 

 



23




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

/

 

 

 

STORE CAPITAL ADVISORS, LLC

 

 

 

 

 

 

 

By:

/s/ Catherine Long

 

Name:

Catherine Long

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

STORE CAPITAL CORPORATION, as guarantor of the Company’s obligations hereunder

 

 

 

 

 

 

 

By:

/s/ Christopher H. Volk

 

Name:

Christopher H. Volk

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

/s/ Chad A. Freed 

 

Chad A. Freed

 

[Signature Page to Freed Employment Agreement]

